Title: To George Washington from Andrew Ellicott, 20 August 1789
From: Ellicott, Andrew
To: Washington, George



Sir
Moore Street No. 6 [New York] August 20th 1789

My former appointment to run the Line between the Western boundary of the State of New York, and the Lands belonging to the United States, added to the considerable expense I have already been at under that appointment in making the necessary Astronomical Instruments, and commencing the business by forwarding the Baggage to the Tyoga; together with my expenses in this City for three months past, occassioned by the claim of Mr Gorham, which is at length set aside, I expect will be a sufficient recommendation to procure a reappointment: I shall therefore not trouble your Excellency with any recommendatory testimonials on this occassion.
In bringing this Subject forward for an investigation in Congress, it became necessary for me as an Officer of the Union, to give such information as I was possessed of, which I have done with freedom. If that information has given umbrage to Mr Gorham, and his Associates, I hope it may be remembered should they object to my reappointment, that the execution of this business will depend intirely upon Scientific, and Mathematical Principles, and therefore cannot possibly be affected by either prejudice, or interest; both of which I am however a stranger to in this case. For the propriety of my conduct relative to this business, I would gladly appeal to the Members of both Houses of Congress, or the Committees to which the Memorials were referred. I have the Honor to be Your Excellencies Humble Servt

Andrew Ellicott

